Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

jess = eke ee we eee ee Be ee ew ew ew Be eB ew ew ew Be eB eB ew ee Be Be eB eB Be xX
JON R. MORGAN, on behalf of himself and
all others similarly situated,

Plaintiffs,

CLASS ACTION COMPLAINT
Vv. : AND
DEMAND FOR JURY TRIAL

CYBERCARTEL INTERNATIONAL, INC.,

Defendant. :
wee ee eee ee eee x

INTRODUCTION

1. Plaintiff JON R. MORGAN, on behalf of himself and others similarly situated,
asserts the following claims against Defendant CYBERCARTEL
INTERNATIONAL, INC. as follows.

2. Plaintiff is a visually-impaired and legally blind person who requires screen-
reading software to read website content using his computer. Plaintiff uses the terms
“blind” or “visually-impaired” to refer to all people with visual impairments who
meet the legal definition of blindness in that they have a visual acuity with
correction of less than or equal to 20 x 200. Some blind people who meet this
definition have limited vision. Others have no vision.

3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in
the United States are visually impaired, including 2.0 million who are blind, and
according to the American Foundation for the Blind’s 2015 report, approximately

400,000 visually impaired persons live in the State of New York.
Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 2 of 20

Plaintiff brings this civil rights action against Defendant for its failure to design,
construct, maintain, and operate its website to be fully accessible to and
independently usable by Plaintiff and other blind or visually-impaired people.
Defendant’s denial of full and equal access to its website, and therefore denial of
its goods and services offered thereby, is a violation of Plaintiff's rights under the
Americans with Disabilities Act (“ADA”).

Because Defendant’s website, bodycandy.com (the “Website” or “Defendant’s
website”), is not equally accessible to blind and visually-impaired consumers, it
violates the ADA. Defendant’s website contains hundreds of access barriers that
make it difficult if not impossible for blind and visually-impaired customers to even
complete a transaction. Plaintiff seeks a permanent injunction to cause a change in
Defendant’s corporate policies, practices, and procedures so that Defendant’s
website will become and remain accessible to blind and visually-impaired
consumers.

The blind have an even greater need than the sighted to shop and conduct
transactions online due to the challenges face in mobility. The lack of an accessible
website means that blind people are excluded from experiencing transacting with
Defendant’s website and from purchasing goods or services from Defendant’s
website.

JURISDICTION AND VENUE
This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

and 42 U.S.C. § 12181, as Plaintiff's claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seg., and 28 U.S.C. § 1332.
10.

11.

12.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 3 of 20

This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff's
New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 ef segq.,
(“NYCHRL?”) claims.

Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because
Defendant conducts and continues to conduct a substantial and significant amount
of business in this District, and a substantial portion of the conduct complained of
herein occurred in this District because Plaintiff attempted to utilize, on a number
of occasions, the subject Website within this Judicial District.

Defendant is subject to personal jurisdiction in this District. Defendant has been
and is committing the acts or omissions alleged herein in the Southern District of
New York that caused injury and violated rights the ADA prescribes to Plaintiff
and to other blind and other visually impaired-consumers. A substantial part of the
acts and omissions giving rise to Plaintiff's claims occurred in this District: on
several separate occasions, Plaintiff has been denied the full use and enjoyment of
the facilities, goods and services offered to the general public, on Defendant’s
Website in New York County. These access barriers that Plaintiff encountered have
caused a denial of Plaintiff's full and equal access multiple times in the past, and
now deter Plaintiff on a regular basis from accessing the Defendant’s Website in
the future.

This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201
and 2202.

THE PARTIES
Plaintiff JON R. MORGAN, at all relevant times, is and was a resident of Queens,

New York.
13.

14.

15.

16.

17.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 4 of 20

Plaintiffis a blind, visually-impaired handicapped person and a member of member
of a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2),
and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 ef seq.,
and the NYCHRL.

Defendant is and was at all relevant times a New York Corporation doing business
in New York.

Defendant’s Website, and its facilities, goods, and services offered thereupon, is a
public accommodation within the definition of Title III of the ADA, 42 U.S.C. §
12181(7).

NATURE OF ACTION

The Internet has become a significant source of information, a portal, and a tool for
conducting business, doing everyday activities such as shopping, learning, banking,
researching, as well as many other activities for sighted, blind and visually-
impaired persons alike.

In today’s tech-savvy world, blind and visually-impaired people have the ability to
access websites using keyboards in conjunction with screen access software that
vocalizes the visual information found on a computer screen or displays the content
on a refreshable Braille display. This technology is known as screen-reading
software. Screen-reading software is currently the only method a blind or visually-
impaired person may independently access the internet. Unless websites are
designed to be read by screen-reading software, blind and visually-impaired
persons are unable to fully access websites, and the information, products, goods

and contained thereon.
18.

19.

20.

21.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 5 of 20

Blind and visually-impaired users of Windows operating system-enabled
computers and devices have several screen reading software programs available to
them. Some of these programs are available for purchase and other programs are
available without the user having to purchase the program separately. NonVisual
Desktop Access, otherwise known as “NVDA” is a popular, screen-reading
software program available for a Windows computer.

For screen-reading software to function, the information on a website must be
capable of being rendered into text. If the website content is not capable of being
rendered into text, the blind or visually-impaired user is unable to access the same
content available to sighted users.

The international website standards organization, the World Wide Web
Consortium, known throughout the world as W3C, has published version 2.1 of the
Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-
established guidelines for making websites accessible to blind and visually-
impaired people. These guidelines are universally followed by most large business
entities and government agencies to ensure their websites are accessible.
Non-compliant websites pose common access barriers to blind and visually-
impaired persons. Common barriers encountered by blind and visually impaired

persons include, but are not limited to, the following:

a. A text equivalent for every non-text element is not provided;
b. Title frames with text are not provided for identification and
navigation;

C. Equivalent text is not provided when using scripts;
Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 6 of 20

d. Forms with the same information and functionality as for sighted
persons are not provided;

e. Information about the meaning and structure of content is not
conveyed by more than the visual presentation of content;

f. Text cannot be resized without assistive technology up to 200%
without losing content or functionality;

g. If the content enforces a time limit, the user is not able to extend,
adjust or disable it;

h. Web pages do not have titles that describe the topic or purpose;
i. The purpose of each link cannot be determined from the link text
alone or from the link text and its programmatically determined link
context;

J. One or more keyboard operable user interface lacks a mode of
operation where the keyboard focus indicator is discernible;

k. The default human language of each web page cannot be

programmatically determined;

I. When a component receives focus, it may initiate a change in
context;
m. Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised
before using the component;

n. Labels or instructions are not provided when content requires user
Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 7 of 20

input, which include captcha prompts that require the user to verify that he
or she is not a robot;

O. In content which is implemented by using markup languages,
elements do not have complete start and end tags, elements are not nested
according to their specifications, elements may contain duplicate attributes,
and/or any IDs are not unique;

p. Inaccessible Portable Document Format (PDFs); and,

q. The name and role of all User Interface elements cannot be
programmatically determined; items that can be set by the user cannot be
programmatically set; and/or notification of changes to these items is not
available to user agents, including assistive technology.

STATEMENT OF FACTS

Defendant is an online jewelry retailer, and owns and operates the website,
bodycandy.com (its “Website”’), offering features which should allow all
consumers to access the goods and services and which Defendant ensures the
delivery of such goods throughout the United States, including New York State.
Defendant’s Website offers products and services for online sale and general
delivery to the public. The Website offers features which ought to allow users to
browse for items, access navigation bar descriptions and prices, and avail
consumers of the ability to peruse the numerous items offered for sale.
Among the features offered by bodycandy.com are the following:

a. Consumers may use the website to connect with Defendant on social

media, using sites such as Facebook, Twitter, Instagram, YouTube,

Snapchat, TikTok and Pinterest; and,
25.

26.

27.

28.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 8 of 20

b. Learning about the products, about the company, read reviews, and
make purchases.

Plaintiffis a visually-impaired and legally blind person, who cannot use a computer
without the assistance of screen-reading software. Plaintiff has visited the Website
on separate occasions using a screen-reader.
On multiple occasions, the last occurring in November of 2019, Plaintiff visited
Defendant’s website, bodycandy.com, with an intent to browse available jewelry
and accessories, including a specific belly button piercing. Despite his efforts,
however, Plaintiff was denied a shopping experience similar to that of a sighted
individual due to the website’s lack of a variety of features and accommodations,
which effectively barred Plaintiff from being able to make his desired purchase.
Many features on the Website lacks alt. text, which is the invisible code embedded
beneath a graphical image. As a result, Plaintiff was unable to differentiate what
products were on the screen due to the failure of the Website to adequately describe
its content. Such issues were predominant in the “belly ring” section where Plaintiff
was attempting, but was unsuccessful, in making a purchase.
Many features on the Website also fail to add a label element or title attribute for
each field. This is a problem for the visually impaired because the screen reader
fails to communicate the purpose of the page element. It also leads to the user not
being able to understand what he or she is expected to insert into the subject field.
This was an issue on Defendant’s Website particularly in the earring section. As a

result, Plaintiff and similarly situated visually impaired users of Defendant’s
29.

30.

31.

32.

33.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 9 of 20

Website are unable to enjoy the privileges and benefits of the Website equally to
sighted users.

Plaintiff has made numerous attempts to complete a purchase on bodycandy.com,
most recently in November, 2019, but was unable to do so independently because
of the many access barriers on Defendant’s website. These access barriers have
caused bodycandy.com to be inaccessible to, and not independently usable by, blind
and visually-impaired persons.

As described above, Plaintiff has actual knowledge of the fact that Defendant’s
website contains access barriers causing the website to be inaccessible, and not
independently usable by, blind and visually-impaired persons.

The Website also contained a host of broken links, which is a hyperlink to a non-
existent or empty webpage. For the visually impaired this is especially paralyzing
due to the inability to navigate or otherwise determine where one is on the website
once a broken link is encountered. For example, upon coming across a link of
interest, Plaintiff was redirected to an error page. However, the screen-reader failed
to communicate that the link was broken. As a result, Plaintiff could not get back
to his original search.

These access barriers effectively denied Plaintiff the ability to use and enjoy
Defendant’s website the same way sighted individuals do. The access barriers
Plaintiff encountered have caused a denial of Plaintiff's full and equal access in the
past, and now deter Plaintiff on a regular basis from accessing the Website.

It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff,

along with other blind or visually-impaired users, access to Defendant’s website,
34.

35.

36.

37.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 10 of 20

and to therefore specifically deny the goods and services that are offered to the
general public. Due to Defendant’s failure and refusal to remove access barriers to
its website, Plaintiff and visually-impaired persons have been and are still being
denied equal access to Defendant’s Website, and the numerous goods and services
and benefits offered to the public through the Website.
Due to the inaccessibility of Defendant’s Website, blind and visually-impaired
customers such as Plaintiff, who need screen-readers, cannot fully and equally use
or enjoy the facilities, products, and services Defendant offers to the public on its
Website. The access barriers Plaintiff encountered have caused a denial of
Plaintiff's full and equal access in the past, and now deter Plaintiff on a regular
basis from visiting the Website, presently and in the future.
If the Website was equally accessible to all, Plaintiff could independently navigate
the Website and complete a desired transaction as sighted individuals do.
Through his attempts to use the Website, Plaintiff has actual knowledge of the
access barriers that make these services inaccessible and independently unusable
by blind and visually-impaired people.
Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff
and other visually-impaired consumers with equal access to the Website, Plaintiff
alleges that Defendant has engaged in acts of intentional discrimination, including
but not limited to the following policies or practices:
a. Constructed and maintaining a website that is inaccessible to
visually-impaired individuals, including Plaintiff;

b. Failed to construct and maintain a website that is sufficiently intuitive

-10-
38.

39.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 11 of 20

so as to be equally accessible to visually-impaired individuals, including

Plaintiff; and,
C. Failed to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind and_ visually-impaired

consumers, such as Plaintiff, as a member of a protected class.

Defendant therefore uses standards, criteria or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others, as alleged herein.

The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this
action. In relevant part, the ADA requires:

In the case of violations of . . . this title, injunctive relief shall include an order to
alter facilities to make such facilities readily accessible to and usable by individuals
with disabilities... Where appropriate, injunctive relief shall also include requiring
the... modification of a policy...

42 U.S.C. § 12188(a)(2).

AO.

Because Defendant’s Website has never been equally accessible, and because
Defendant lacks a corporate policy that is reasonably calculated to cause its Website
to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and
seeks a permanent injunction requiring Defendant to retain a qualified consultant
acceptable to Plaintiff (‘Agreed Upon Consultant”) to assist Defendant to comply
with WCAG 2.1 guidelines for Defendant’s Website. Plaintiff seeks that this
permanent injunction requires Defendant to cooperate with the Agreed Upon
Consultant to:

a. Train Defendant’s employees and agents who develop the Website

on accessibility compliance under the WCAG 2.1 guidelines;

b. Regularly check the accessibility of the Website under the WCAG

-11-
41.

42.

43.

44,

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 12 of 20

2.1 guidelines;
C. Regularly test user accessibility by blind or vision-impaired persons
to ensure that Defendant’s Website complies under the WCAG 2.1
guidelines; and,
d. Develop an accessibility policy that is clearly disclosed on Defendant’s
Websites, with contact information for users to report accessibility-related
problems.
Although Defendant may currently have centralized policies regarding maintaining
and operating its Website, Defendant lacks a plan and policy reasonably calculated
to make them fully and equally accessible to, and independently usable by, blind
and other visually-impaired consumers.
Defendant has, upon information and belief, invested substantial sums in
developing and maintaining their Website and has generated significant revenue
from the Website. These amounts are far greater than the associated cost of making
their Website equally accessible to visually impaired customers.
Without injunctive relief, Plaintiff and other visually-impaired consumers will
continue to be unable to independently use the Website, violating their nghts.

CLASS ACTION ALLEGATIONS

Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a
nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind
individuals in the United States who have attempted to access Defendant’s Website
and as a result have been denied access to the equal enjoyment of goods and services,

during the relevant statutory period.

-12-
45.

46.

47.

48.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 13 of 20

Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New
York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind
individuals in the City of New York who have attempted to access Defendant’s
Website and as a result have been denied access to the equal enjoyment of goods and
services offered, during the relevant statutory period.

Common questions of law and fact exist amongst Class, including:

a. Whether Defendant’s Website is a “public accommodation” under
the ADA;
b. Whether Defendant’s Website is a “place or provider of public

accommodation” under the NYCHRL;
C. Whether Defendant’s Website denies the full and equal enjoyment
of its products, services, facilities, privileges, advantages, or
accommodations to people with visual disabilities, violating the ADA; and
d. Whether Defendant’s Website denies the full and equal enjoyment
of its products, services, facilities, privileges, advantages, or
accommodations to people with visual disabilities, violating the NYCHRL.
Plaintiffs claims are typical of the Class. The Class, similarly, to the Plaintiff, are
severely visually impaired or otherwise blind, and claim that Defendant has
violated the ADA or NYCHRL by failing to update or remove access barriers on
its Website so either can be independently accessible to the Class.
Plaintiff will fairly and adequately represent and protect the interests of the Class
Members because Plaintiff has retained and is represented by counsel competent

and experienced in complex class action litigation, and because Plaintiff has no

-13-
Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 14 of 20

interests antagonistic to the Class Members. Class certification of the claims is
appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused
to act on grounds generally applicable to the Class, making appropriate both
declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

49. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because
fact and legal questions common to Class Members predominate over questions
affecting only individual Class Members, and because a class action is superior to
other available methods for the fair and efficient adjudication of this litigation.

50. Judicial economy will be served by maintaining this lawsuit as a class action in that
it is likely to avoid the burden that would be otherwise placed upon the judicial
system by the filing of numerous similar suits by people with visual disabilities
throughout the United States.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 ef seq.

51. Plaintiff, on behalf of himself and the Class Members, repeats and realleges every
allegation of the preceding paragraphs as if fully set forth herein.

52. Section 302(a) of Title II of the ADA, 42 U.S.C. § 12101 et seq., provides:
No individual shall be discriminated against on the basis of disability in the full and
equal enjoyment of the goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation by any person who owns,
leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).

53. | Defendant’s Website is a public accommodation within the definition of Title II of

the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

general public, and as such, must be equally accessible to all potential consumers.

-14-
54.

55.

56.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 15 of 20

Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to
deny individuals with disabilities the opportunity to participate in or benefit from
the products, services, facilities, privileges, advantages, or accommodations of an
entity. 42 U.S.C. § 12182(b)(1)(A)@).

Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to
deny individuals with disabilities an opportunity to participate in or benefit from
the products, services, facilities, privileges, advantages, or accommodation, which
is equal to the opportunities afforded to other individuals. 42 US.C. §
12182(b)(1)(A)(@i).

Under Section 302(b)(2) of Title II of the ADA, unlawful discrimination also
includes, among other things:

[A] failure to make reasonable modifications in policies, practices, or procedures,
when such modifications are necessary to afford such goods, services, facilities,
privileges, advantages, or accommodations to individuals with disabilities, unless
the entity can demonstrate that making such modifications would fundamentally
alter the nature of such goods, services, facilities, privileges, advantages or
accommodations; and a failure to take such steps as may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids
and services, unless the entity can demonstrate that taking such steps would
fundamentally alter the nature of the good, service, facility, privilege, advantage,
or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

57.

The acts alleged herein constitute violations of Title III of the ADA, and the
regulations promulgated thereunder. Plaintiff, who is a member of a protected class
of persons under the ADA, has a physical disability that substantially limits the
major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

Furthermore, Plaintiff has been denied full and equal access to the Website, has not

-15-
58.

59.

60.

61.

62.

63.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 16 of 20

been provided services that are provided to other patrons who are not disabled, and
has been provided services that are inferior to the services provided to non-disabled
persons. Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. These violations are ongoing.

Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and
incorporated therein, Plaintiff, requests relief as set forth below.

SECOND CAUSE OF ACTION
VIOLATIONS OF THE NYCHRL

Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats
and realleges every allegation of the preceding paragraphs as if fully set forth herein.
N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful
discriminatory practice for any person, being the owner, lessee, proprietor,
manager, superintendent, agent or employee of any place or provider of public
accommodation, because of . . . disability . . . directly or indirectly, to refuse,
withhold from or deny to such person, any of the accommodations, advantages,
facilities or privileges thereof.”

Defendant’s Website is a sales establishment and public accommodations within
the definition of N.Y.C. Admin. Code § 8-102(9).

Defendant is subject to NYCHRL because it owns and operates its Website, making
it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to
update or remove access barriers to Website, causing its Website and the services

integrated with such Website to be completely inaccessible to the blind. This

-16-
64.

65.

66.

67.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 17 of 20

inaccessibility denies blind patrons full and equal access to the facilities, products,
and services that Defendant makes available to the non-disabled public.
Defendant is required to “make reasonable accommodation to the needs of persons
with disabilities .. . any person prohibited by the provisions of [§ 8-107 ef seq. ]
from discriminating on the basis of disability shall make reasonable
accommodation to enable a person with a disability to... . enjoy the right or rights
in question provided that the disability is known or should have been known by the
covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).
Defendant’s actions constitute willful intentional discrimination against the Sub-
Class on the basis of a disability in violation of the N.Y.C. Administrative Code §
8-107(4)(a) and § 8-107(15)(a) in that Defendant has:
a. constructed and maintained a website that is inaccessible to blind
class members with knowledge of the discrimination; and/or
b. constructed and maintained a website that is sufficiently intuitive
and/or obvious that is inaccessible to blind class members; and/or
C. failed to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind class members.
Defendant has failed to take any prompt and equitable steps to remedy their
discriminatory conduct. These violations are ongoing.
As such, Defendant discriminates, and will continue in the future to discriminate
against Plaintiff and members of the proposed class and subclass on the basis of
disability in the full and equal enjoyment of the products, services, facilities,

privileges, advantages, accommodations and/or opportunities of its Website under

-|7-
68.

69.

70.

71.

72.

73.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 18 of 20

§ 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins
Defendant from continuing to engage in these unlawful practices, Plaintiff and
members of the class will continue to suffer irreparable harm.

Defendant’s actions were and are in violation of the NYCHRL and therefore
Plaintiff invokes his right to injunctive relief to remedy the discrimination.
Plaintiff is also entitled to compensatory damages, as well as civil penalties and
fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense
as well as punitive damages pursuant to § 8-502.

Plaintiff is also entitled to reasonable attorneys’ fees and costs.

Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,
procedures, and rights set forth and incorporated therein Plaintiff prays for
judgment as set forth below.

THIRD CAUSE OF ACTION
DECLARATORY RELIEF

Plaintiff, on behalf of himself and the Class and New York City Sub-Classes
Members, repeats and realleges every allegation of the preceding paragraphs as if
fully set forth herein.

An actual controversy has arisen and now exists between the parties in that Plaintiff
contends, and is informed and believes that Defendant denies, that its Website
contains access barriers denying blind customers the full and equal access to the
products, services and facilities of its Website, which Defendant owns, operations
and controls, fails to comply with applicable laws including, but not limited to, Title

Ill of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y. Exec.

-18-
74.

Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 19 of 20

Law § 296, ef seg., and N.Y.C. Admin. Code § 8-107, ef seg. prohibiting
discrimination against the blind.
A judicial declaration is necessary and appropriate at this time in order that each of

the parties may know their respective rights and duties and act accordingly.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

a. A preliminary and permanent injunction to prohibit Defendant from
violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, ef seq.,
N.Y.C. Administrative Code § 8-107, et seg., and the laws of New York;
b. A preliminary and permanent injunction requiring Defendant to take
all the steps necessary to make its Website into full compliance with the
requirements set forth in the ADA, and its implementing regulations, so that
the Website is readily accessible to and usable by blind individuals;

C. A declaration that Defendant owns, maintains and/or operates its
Website in a manner that discriminates against the blind and which fails to
provide access for persons with disabilities as required by Americans with
Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y.C. Administrative Code
§ 8-107, et seg., and the laws of New York

d. An order certifying the Class and Sub-Classes under Fed. R. Civ. P.
23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative,
and his attorneys as Class Counsel;

e. Compensatory damages in an amount to be determined by proof,

-19-
Case 1:19-cv-10684-RA Document1 Filed 11/18/19 Page 20 of 20

including all applicable statutory and punitive damages and fines, to
Plaintiff and the proposed class and subclasses for violations of their civil
rights under New York City Human Rights Law;

f. Pre- and post-judgment interest;

g. An award of costs and expenses of this action together with
reasonable attorneys’ and expert fees; and

h. Such other and further relief as this Court deems just and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions
of fact the Complaint raises.

Dated: | Queens, New York
November 18, 2019

SHALOM LAW, PLLC.

By: /sJonathan Shalom

Jonathan Shalom, Esq.

105-13 Metropolitan Avenue

Forest Hills, New York 11375

Tel: (718) 971-9474

Email: Jshalom@JonathanShalomLaw.com

ATTORNEYS FOR PLAINTIFF

-20-
